Exhibit 10.1

DAVID H. HAWKINS

AGREEMENT

WITH

STEIN MART, INC.

This Agreement (this “Agreement”) entered into in the City of Jacksonville and
State of Florida between Stein Mart, Inc., a Florida corporation and its
divisions, subsidiaries and affiliates (the “Company”), and David H. Hawkins
(“Executive”), is made as of September 15, 2011 (the “Effective Date”).

In consideration of the promises and mutual covenants contained herein, the
parties, intending to be legally bound, agree as follows:

  SECTION 1.            TERM OF EMPLOYMENT

(a) Term. The Company agrees to employ Executive, and Executive agrees to be
employed by the Company, for a period of two (2) year(s) beginning on the
Effective Date (the “Term”).

  SECTION 2.            DEFINITIONS

“Board of Directors” means the Board of Directors of Stein Mart, Inc. and any of
its divisions, affiliates or subsidiaries.

“Cause” means the occurrence of any one or more of the following:

(a) Executive has been convicted of, or pleads guilty or nolo contendere to, a
felony involving dishonesty, theft, misappropriation, embezzlement, fraud crimes
against property or person, or moral turpitude which negatively impacts the
Company; or

(b) Executive intentionally furnishes materially false, misleading, or omissive
information to the Company or persons to whom the Executive reports; or

(c) Executive intentionally fails to fulfill any assigned responsibilities for
compliance with the Sarbanes-Oxley Act of 2002 or violates the same; or

(d) Executive intentionally and wrongfully damages material assets of the
Company; or

(e) Executive intentionally and wrongfully discloses material Confidential
Information of the Employer; or



--------------------------------------------------------------------------------

(f) Executive intentionally and wrongfully engages in any competitive activity
which would constitute a material breach of the duty of loyalty; or

(g) Executive intentionally breaches any stated material employment policy or
any material provision of the Company’s Ethics Policy, or

(h) Executive intentionally commits a material breach of this Agreement, or

(i) Executive intentionally engages in acts or omissions which constitute
failure to follow reasonable and lawful directives of the Company, provided,
however, that such acts or omissions are not cured within five (5) days
following the Company’s giving notice to Executive that the Company considers
such acts or omissions to be “Cause” under this Agreement.

No act, or failure to act, on the part of Executive shall be deemed
“intentional” if it was due primarily to an error in judgment or negligence, but
shall be deemed “intentional” only if done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that his action or
omission was in or not opposed to the best interests of the Company. Failure to
meet performance standards or objectives shall not constitute Cause for purposes
hereof.

“Change in Control” means the occurrence of any of the following: (a) the Board
approves the sale of all or substantially all of the assets of the Company in a
single transaction or series of related transactions; (b) the Company sells
and/or one or more shareholders sells a sufficient amount of its capital stock
(whether by tender offer, original issuance, or a single or series of related
stock purchase and sale agreements and/or transactions) sufficient to confer on
the purchaser or purchasers thereof (whether individually or a group acting in
concert) beneficial ownership of at least 35% of the combined voting power of
the voting securities of the Company; (c) the Company is party to a merger,
consolidation or combination, other than any merger, consolidation or
combination that would result in the holders of the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company (or such surviving entity) outstanding immediately
after such merger, consolidation or combination; or (d) a majority of the board
of directors consists of individuals who are not Continuing Directors (for this
purpose, a Continuing Director is an individual who (i) was a director of the
Company on July 1, 2008 or (ii) whose election or nomination as a director of
the Company is approved by a vote of at least a majority of the directors then
comprising the Continuing Directors). For purposes hereof, the definition of a
Change of Control shall be construed and interpreted so as to comply with the
definition contained in Code Section 409A.

 

2



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended. Any reference to a
specific provision of the Code shall be deemed to refer to any successor
provision thereto and the regulations promulgated thereunder.

“Compensation Committee” means the Company’s Compensation Committee or, if no
such committee exists, the term Compensation Committee shall mean the Company’s
Board of Directors.

“Competing Business” means any business which (i) at the time of determination,
is substantially similar to the whole or a substantial part of the business
conducted by the Company or any of its divisions or affiliates; (ii) at the time
of determination, is operating a store or stores which, during its or their
fiscal year preceding the determination, had aggregate net sales, including
sales in leased and licensed departments, in excess of $10,000,000, if such
store or any such stores is or are located in a city or within a radius of 25
miles from the outer limits of a city where the Company, or any of its divisions
or affiliates, is operating a store or stores which, during their fiscal year
preceding the determination, had aggregate net sales, including sales in leased
and licensed departments, in excess of $10,000,000; and (iii) had aggregate net
sales at all locations, including sales in leased and licensed departments and
sales by its divisions and affiliates, during its fiscal year preceding that in
which the Executive first rendered personal services thereto, in excess of
$25,000,000.

“Continuation Period” means a period following the Termination Date of the
Executive’s employment with the company equal to:

 

  (i)

twelve (12) months (a) following a termination by the Company due to a
non-renewal of the Term of this Agreement under §5(a) hereof, or (b) following a
termination by the Company without Cause or by the Executive for Good Reason
under §5(b) hereof, or

 

  (ii)

twenty-four (24) months following a termination (a) by the Company without Cause
following a Change in Control under §5(f)(i) hereof, or (b) by the Executive for
Good Reason following a Change in Control under §5(b) as the definition of Good
Reason is expanded in §5(b)(i) hereof.

“Current Insurance Coverage” means medical, dental, life and accident and
disability insurance with coverage consistent with the lesser of (i) the
coverage in effect at Executive’s termination, or (ii) the coverage in effect
from time to time as applied to persons in positions similar to the position
held by Executive at the time of termination.

 

3



--------------------------------------------------------------------------------

“Disability” means Executive’s incapacity due to physical or mental illness or
cause, which results in the Executive being unable to perform his duties with
Company on a full-time basis for a period of six (6) consecutive months. Any
dispute as to disability shall be conclusively determined by written opinions
rendered by two qualified physicians, one selected by Executive, and one
selected by Company; provided that if such opinions are conflicting, then such
physicians shall select a mutually agreeable third physician whose opinion shall
be conclusive and binding.

“Earned Bonus” means the bonus paid, if any, pursuant to the Company’s incentive
compensation plans in effect from time to time. Earned Bonus shall be prorated
based on the ratio of the number of days during such year that Executive was
employed to 365.

“Good Reason” means the occurrence of any one or more of the following:

 

  (i)

a material and continuing failure to pay to Executive compensation and benefits
(as described in Section 4) that have been earned, if any, by Executive, except
failure to pay or provide compensation or benefits that are in dispute between
the Company and the Executive unless such failure continues following the
resolution of such dispute; or

 

  (ii)

a material reduction in Executive’s compensation or benefits (as described in
Section 4) which is materially more adverse to the Executive than similar
reductions applicable to other executives of a similar level of status within
the Company as Executive; or

 

  (iii)

any failure by the Company to comply with any of the material provisions of this
Agreement and which is not remedied by the Company within thirty (30) days after
receipt of notice thereof given by Executive; or

 

  (iv)

any requirement that Executive perform duties that, in the good faith and
reasonable professional judgment of Executive, after consultation with the Board
of Directors of the Company, are inconsistent with ethical or lawful business
practices; or

 

  (v)

Executive’s being required to relocate to a principal place of employment more
than one-hundred (100) miles from his current principal place of employment in
Jacksonville, Florida during the Term unless the Company shall pay all
reasonable costs and expenses related thereto; or

 

4



--------------------------------------------------------------------------------

  (vi)

If following a Change in Control only, there occurs a material change in
Executive’s duties, roles, or responsibilities. For purposes of this subsection,
“material change” shall be of such a character that a reasonable person serving
in a like or similar executive capacity would feel compelled to resign from
employment. Examples of “material change” include, but are not limited to
substantial reduction of Executive’s authority to make decisions relating to his
or her business responsibilities; Executive being required to assume or perform
substantially greater responsibilities (without additional compensation) than
previously required to perform; substantial reduction of Executive’s
responsibilities for personnel matters relating to his or her business
operations; substantial alteration or change in Executive’s work schedule; any
restructuring or reassignment of any of the Executive’s responsibilities, in a
manner that diminishes them or is materially adverse to the Executive, from that
which was in effect at the time of the Change in Control; and other substantial
changes in Executive’s terms or conditions of employment not related to
Executive’s principal business responsibilities. Good Reason pursuant to this
subsection shall not exist unless (a) the Executive’s “material change” has
existed for a period of at least six months; (b) Executive has consulted with
management senior to Executive and his or her supervisor, in a good faith effort
to resolve the issues giving Executive reason to believe a “material change” has
occurred; and (c) Executive gives written notice of Executive’s resignation for
Good Reason under this paragraph within eight months following the commencement
of the “material change”.

“Non-compete Period” means that period beginning on the effective date and
ending on the later to occur of (a) one year from the termination of Executive’s
employment with the Company, or (b) the last day on which the Executive receives
payments from the Company under Section 5 (excluding payments with respect to
COBRA under Section 5(g)) of this Agreement following termination of Executive
employment.

“Termination Date” means the date of Executive’s termination of employment, or
if the Executive continues to provide services to Stein Mart, Inc. or its 409A
affiliates following his termination of employment, such later date as is
considered a separation from service from Stein Mart, Inc. and its 409A
affiliates within the meaning of Code Section 409A. For purposes of this
Agreement, the Executive’s “termination of employment” shall be presumed to
occur when Stein Mart, Inc. and the Executive reasonably anticipate that no
further services will be performed by the Executive for Stein Mart, Inc. and its
409A affiliates or that the level of bona fide services the Executive will
perform as an employee of Stein Mart, Inc. and its 409A affiliates will
permanently decrease to no more than 20% of the average level of bona fide
services performed by the Executive (whether as an employee or independent
contractor) for Stein Mart, Inc. and its 409A affiliates over the immediately
preceding 36-month period (or such lesser period of services). Whether the
Executive has experienced a termination of employment shall be determined by
Stein Mart, Inc. in good faith and

 

5



--------------------------------------------------------------------------------

consistent with Section 409A of the Code. Notwithstanding the foregoing, if the
Executive takes a leave of absence for purposes of military leave, sick leave or
other bona fide reason, the Executive will not be deemed to have experienced a
termination of employment for the first six (6) months of the leave of absence,
or if longer, for so long as the Executive’s right to reemployment is provided
either by statute or by contract, including this Agreement; provided that if the
leave of absence is due to a medically determinable physical or mental
impairment that can be expected to result in death or last for a continuous
period of not less than six (6) months, where such impairment causes the
Executive to be unable to perform the duties of his position of employment or
any substantially similar position of employment, the leave may be extended by
Stein Mart, Inc. for up to 29 months without causing a termination of
employment. For purposes hereof, the term “409A affiliate” means each entity
that is required to be included in Stein Mart, Inc.’s controlled group of
corporations within the meaning of Section 414(b) of the Code, or that is under
common control with Stein Mart, Inc. within the meaning of Section 414(c) of the
Code; provided, however, that the phrase “at least 50 percent” shall be used in
place of the phrase “at least 80 percent” each place it appears therein or in
the regulations thereunder.

  SECTION 3.            TITLE, POWERS AND RESPONSIBILITIES

(a) Title. Executive shall be the Executive Vice-President and Chief
Administrative Officer of the Company or such other title as designated by the
Chief Executive Officer or the Company’s Board of Directors. Executive shall
assume those duties on the Commencement Date.

(b) Powers and Responsibilities.

 

  (i)

Executive shall use Executives best efforts to faithfully perform the duties of
his employment and shall perform such duties as are usually performed by a
person serving in Executive’s position with a business similar in size and scope
as the Company and such other additional duties as may be prescribed from time
to time by the Company which are reasonable and consistent with the Company’s
operations, taking into account Executive’s expertise and job responsibilities.
Executive agrees to devote Executive’s full business time and attention to the
business and affairs of the Company. Executive shall serve on such boards and in
such offices of the Company or its subsidiaries as the Company’s Board of
Directors reasonably requests without additional compensation. None of the above
should be construed as to prevent Executive from serving on civic and charitable
boards or other industry organizations, business boards and leadership positions
as approved by the Company’s Chief Executive Officer.

 

6



--------------------------------------------------------------------------------

  (ii)

Executive, as a condition to his employment under this Agreement, represents and
warrants that he can assume and fulfill responsibilities described in
Section 3(b)(i) without any risk of violating any non-compete or other
restrictive covenant or other agreement to which he is a party. During the
Employment Term Executive shall not enter into any agreement that would
preclude, hinder or impair his ability to fulfill responsibilities described in
Section 3(b)(i) specifically or this Agreement generally.

  SECTION 4.            COMPENSATION AND BENEFITS

(a) Annual Base Salary. Executive’s base salary shall be $381,100 per year
(“Annual Base Salary”) beginning on the Commencement Date, which amount may be
periodically reviewed at the discretion of the Compensation Committee. The
Annual Base Salary and any payments to the Executive during any Continuation
Period shall be payable in accordance with the Company’s standard payroll
practices and policies (unless otherwise expressly provided herein) and shall be
subject to such withholdings as required by law or as otherwise permissible
under such practices or policies.

(b) Earned Bonus; Incentive Compensation. Executive shall be eligible to receive
an Earned Bonus. Executive shall also be eligible to participate in such annual
and long term incentive plans as are in effect from time to time as applicable
to persons at Executive’s level of authority and position. Nothing in this
Section 4(b) guarantees that any Earned Bonus or other incentive compensation
will be paid.

(c) Employee Benefit Plans. Executive shall be entitled to receive the benefits
described in Schedule A attached hereto, if and for as long as the Company
sponsors such plans and such plans remain in effect for other executives with
the same level of status as Executive.

(d) Stock Options. The Board of Directors, in its discretion, may grant rights
to Executive under the Stein Mart, Inc. Omnibus Plan (the “Option Plan”) on
terms set by the Board of Directors or the Compensation Committee.

(e) Deferred Compensation. Executive will participate in the Stein Mart
Executive Deferred Compensation Plan (the “Deferred Compensation Plan”). The
Company reserves the right to alter, modify, revise or eliminate the Deferred
Compensation Plan provided that any such change to the terms will apply to
Executive and similarly situated participants.

(f) Vacation, Holidays and Salary Continuation. Executive shall receive a total
of 27 days of paid vacation, or holidays on a pro rata basis during any 365 day
period of the Term. The amount may be adjusted in accordance with the Company’s
standard policy or as directed by the Company’s Board of Directors. Any vacation
or holiday leave time not used during any 365 day period of the Term will not
carry forward to the next 365 period and will be forfeited.

 

7



--------------------------------------------------------------------------------

(g) Expense Reimbursements. Executive shall have the right to expense
reimbursements in accordance with the Company’s standard policy on expense
reimbursements as in effect from time to time.

(h) Indemnification. With respect to Executive’s acts or failures to act during
his employment in his capacity as an officer, employee or agent of the Company,
Executive shall be entitled to indemnification from the Company, and to
liability insurance coverage (if any), on the same basis as other officers of
the Company. Executive shall be indemnified by Company, and Company shall pay
Executive’s related expenses when and as incurred, all to the full extent
permitted by law. Subject to applicable law, the Company reserves the right to
discontinue indemnification in the event the Company determines that the
Executive has breached this Agreement or the Executive has advances, or intends
to advance, a business or legal position contrary to the Company’s interests.
Notwithstanding the foregoing, Executive shall not be entitled to any
indemnification if a judgment or other final adjudication establishes that any
act or omission of Executive was material to the cause of action so adjudicated
and that such act or omission constituted: (i) a criminal violation, unless
Executive had reasonable cause to believe that Executive’s conduct was lawful or
had no reasonable cause to believe that such conduct was unlawful, (ii) a
transaction from which Executive derived an improper personal benefit, or
(iii) willful misconduct or a conscious disregard for the best interests of the
Company.

(i) Automobile Allowance. The Company will pay Executive $1,100 per month (paid
quarterly) which shall be used for the lease, purchase, maintenance and/or
operation of a vehicle that Executive is to use for business travel or may use
for personal travel. Executive shall be solely responsible for any taxes
associated with the automobile allowance afforded to him.

(j) Other Perquisites. The Company will provide Executive with such other
perquisites as may be made generally available to others in a similar level of
executive position within the Company.

  SECTION 5.            TERMINATION OF EMPLOYMENT

(a) General; Non- Renewal. The Board of Directors shall have the right to
terminate Executive’s employment and this Agreement at any time with or without
Cause, and Executive shall have the right to terminate his employment and this
Agreement at any time with or without Good Reason; provided that obligations
under this Section 5, Section 6 and Section 7 shall survive termination of the
Agreement. The Board of Directors may delegate its powers to terminate the
Executive to the persons to whom the Executive reports. In the event the Company
elects not to

 

8



--------------------------------------------------------------------------------

renew the Executive’s employment following the end of the Term with compensation
and benefits not materially less advantageous to the Executive than those set
forth in this Agreement, but the Executive is willing and able to enter into a
renewal of this Agreement with compensation and benefits not materially less
advantageous to the Executive than those set forth in this Agreement, then upon
termination of the Executive’s employment, (i) the Company shall pay the
Executive his normal base salary for twelve (12) consecutive months beginning
six (6) months following the Termination Date (subject in each case to such
withholdings as required by law), and (ii) the Company shall continue until the
earlier to occur of the end of the Continuation Period or until such time as the
Executive commences a new job, to maintain in effect for such Executive at the
Company’s cost the Executive’s Current Insurance Coverage; provided that if the
taxable value of the continued life and accident and disability coverage to
Executive during the first six (6) months following the Termination Date exceeds
the annual dollar limit in effect under Code Section 402(g)(1)(B) for the year
of such termination, then the Executive shall pay the premiums in excess of such
limit for such coverage during such six (6)-month period and after the end of
such six (6)-month period, the Company shall reimburse the Executive for the
amount of the premiums paid by the Executive, without interest thereon.

(b) Termination by Board of Directors without Cause or by Executive for Good
Reason. If (i) the Board of Directors terminates Executive’s employment without
Cause, or (ii) Executive resigns for Good Reason, then in either of those
circumstances, the Company’s only obligation to Executive under this Agreement
(except as provided in §5(f) hereof) shall be to pay Executive his earned but
unpaid base salary, if any, up to the date of his termination of employment,
plus 100% of his current total Annual Base Salary as specified in Section 4(a)
(subject to such withholdings as required by law) payable in periodic payments
(consistent with the payroll periods then in effect) for twelve (12) consecutive
months beginning six (6) months following the Termination Date. During the
Continuation Period the Executive shall also continue to receive, at the
Company’s cost, the Current Insurance Coverage; provided that if the taxable
value of the continued life and accident and disability coverage to Executive
during the first six (6) months following the Termination Date exceeds the
annual dollar limit in effect under Code Section 402(g)(1)(B) for the year of
such termination, then the Executive shall pay the premiums in excess of such
limit for such coverage during such six (6)-month period and after the end of
such six (6)-month period, the Company shall reimburse the Executive for the
amount of the premiums paid by the Executive, without interest thereon.

(c) Termination by the Board of Directors for Cause or by Executive without Good
Reason. If the Board of Directors of the Company terminates Executive’s
employment for Cause or Executive resigns without Good Reason, the Company’s
only obligation to Executive under this Agreement shall be to pay Executive his
earned but unpaid base salary, if any, up to the date of his termination

 

9



--------------------------------------------------------------------------------

of employment, and the Company shall have no obligation to pay any Earned Bonus
with respect to the year during which the Termination Date occurs. The Company
shall only be obligated to make such payments and provide such benefits under
any employee benefit plan, program or policy in which Executive was a
participant as are explicitly required to be paid to Executive by the terms of
any such benefit plan, program or policy following the Termination Date.

(d) Termination for Disability. Subject to the definitions and requirements of
Section 2 (“Disability”), after six (6) consecutive months of such disability
leave of absence, Executive’s service may be terminated by Company. In the event
Executive is terminated from employment due to Disability, the Company shall:

(i) pay Executive his Annual Base Salary through the end of the month in which
his employment terminates as soon as practicable after his employment
terminates; provided that if such payment exceeds the applicable dollar amount
in effect under Code Section 402(g)(1)(B) for the year in which such termination
occurs, then the payment in excess of such applicable dollar amount shall be
paid following six (6) months after the Executive’s Termination Date;

(ii) pay Executive his Earned Bonus, pro rata and if any, for the fiscal year in
which such termination of employment occurs, which amount shall be paid at the
same time the Earned Bonus would have been paid had Executive remained in
employment;

(iii) pay Executive an additional nine (9) months of compensation at the
then-Annual Base Salary, which aggregate amount shall be payable in equal
semi-monthly installments beginning six (6) months following the Termination
Date and continuing for nine (9) months thereafter;

(iv) pay or cause the payment of benefits to which Executive is entitled under
the terms of any disability plan of the Company covering the Executive at the
time of such Disability:

(v) pay premiums for COBRA coverage as provided in Section 5(g);

(vi) make such payments and provide such benefits as otherwise called for under
the terms of each other employee benefit plan, program and policy in which
Executive was a participant; provided no payments made under Section 5(d)(ii) or
Section 5(d)(iii) shall be taken into account in computing any payments or
benefits described in this Section 5(d)(iv); and

(vii) in the event the Executive has any options or restricted shares (but
excluding “performance shares” which shall be governed by the terms set forth in
the grant as to such shares) which are not vested on the date of termination for
Disability, then pay to the Executive (i) as to any unvested

 

10



--------------------------------------------------------------------------------

options, the net value of the excess, if any, of the closing price of the
Company’s shares on the NASDAQ for the day on which the termination due to
Disability occurs and the exercise price of such unvested options multiplied by
the number of shares subject to options which failed to vest; and (ii) as to any
unvested restricted shares, the value of the closing price of the Company’s
shares on the NASDAQ for the day on which the termination due to Disability
occurs multiplied by the number of restricted shares, if any, which failed to
vest due to such termination of employment for Disability.

Notwithstanding the Executive’s Disability, during the period of Disability
leave, Executive shall be paid in full (net of insurance) as if he or she were
actively performing services. Executive agrees to simultaneously utilize
available leave under the Family and Medical Leave Act of 1993 during such
disability leave of absence. During the period of such Disability leave of
absence, the Board of Directors may designate someone to perform Executive’s
duties. Executive shall have the right to return to full-time service so long as
he is able to resume and faithfully perform his full-time duties.

(e) Death. If Executive’s employment terminates as a result of his death, the
Company shall:

(i) pay to Executive’s estate his Annual Base Salary through the end of the
month in which his employment terminates as soon as practicable after his death;

(ii) pay to Executive’s estate his Earned Bonus, when actually determined, for
the year in which Executive’s death occurs;

(iii) make such payments and provide such benefits as otherwise called for under
the terms of each other employee benefit plan, program and policy in which
Executive was a participant; provided no payments made under Section 5(e)(ii)
shall be taken into account in computing any payments or benefits described in
this Section 5(e)(iii); and

(iv) in the event the Executive has any options or restricted shares (but
excluding “performance shares” which shall be governed by the terms set forth in
the grant as to such shares) which are not vested on the date of termination for
death, then pay to the Executive’s estate (i) as to any unvested options, the
net value of the excess, if any, of the closing price of the Company’s shares on
the NASDAQ for the day on which the death occurred and the exercise price of
such unvested options multiplied by the number of shares subject to options
which failed to vest; and (ii) as to any unvested restricted shares, the value
of the closing price of the Company’s shares on the NASDAQ for the day on which
the death occurred multiplied by the number of restricted shares, if any, which
failed to vest due to such termination of employment for death.

 

11



--------------------------------------------------------------------------------

Any amounts payable to Executive under this Agreement which are unpaid at the
date of Executive’s death or payable hereunder or otherwise by reason of his
death, shall be paid in accordance with the terms of this Agreement to
Executive’s estate; provided that if there is a specific beneficiary designation
in place for any specific amount payable, then payment of such amount shall be
made to such beneficiary.

(f) Change in Control. If a Change in Control occurs, then for a period
beginning on the occurrence of the Change in Control and ending two years
following that occurrence (the “Post Change in Control Period”):

(i) In addition to the other events constituting Good Reason under this
Agreement, the following shall also constitute Good Reason: if the Executive is
willing and able to continue employment with the Company but the Company
exercises its right to either not renew this Agreement, or only offers to renew
this Agreement only under conditions or terms which would constitute a “material
change” (as that term is defined in the definition of Good Reason), provided,
however, that notice of exercise of the Executive’s termination for Good Reason
must be received by the Company during the Post Change in Control Period and not
later than thirty (30) days after the Company exercises its right not to renew
this Agreement or to renew the Agreement only on terms which would constitute a
“material change”; and

(ii) In the event of termination of the Executive’s employment with the Company
pursuant to §5(b) hereof either by the Company without Cause, or by the
Executive for Good Reason (as such term is expanded to include the circumstances
described in §5(f)(i) above), with notice of such termination given within the
Post Change in Control Period, then the Executive shall receive the following
(the “CIC Severance Payments”) in a lump sum payable in funds immediately
available in Jacksonville, Florida not earlier than six (6) months following the
Termination Date and not later than seven (7) months following Termination Date:
an amount equal to 200% of the sum of (A) the total of severance payments (other
than continued insurance coverage) provided under §5(b) of this agreement (and
in lieu thereof), and (B) the Earned Bonus in the year of the Termination Date.
For purposes of this subsection (f) Earned Bonus shall not be prorated and shall
be an amount equal to “Target” bonus as defined in the Company’s incentive
compensation plan in effect from time to time.

(g) Benefit Continuation. Provided Executive is eligible for COBRA coverage, and
has not been terminated from employment for Cause or resigned without Good
Reason, then the Company shall pay the Executive’s COBRA premiums commencing on
the date of the Executive’s termination of employment

 

12



--------------------------------------------------------------------------------

and continuing for the applicable Continuation Period in order to continue
Executive’s health insurance coverage and maintain such coverage in effect;
provided that following the end of the COBRA continuation period, if Executive’s
health insurance coverage is provided under a health plan that is subject to
Code Section 105(h), benefits payable under such health plan shall comply with
the requirements of Treasury Regulation Section 1.409A-3(i)(1)(iv) and, if
necessary, the Company shall amend such health plan to comply therewith.

(h) Relinquishment of Corporate Positions. Executive shall automatically cease
to be an officer and/or director of the Company and its affiliates as of his
date of termination of employment.

(i) Limitation. Anything in this Agreement to the contrary notwithstanding,
Executive’s entitlement to or payments under any other plan or agreement shall
be limited to the extent necessary so that no payment to be made to Executive on
account of termination of his employment with the Company will be subject to the
excise tax imposed by Code Section 4999, but only if, by reason of such
limitation, Executive’s net after tax benefit shall exceed the net after tax
benefit if such reduction were not made. “Net after tax benefit” shall mean
(i) the sum of all payments and benefits that Executive is then entitled to
receive under any section of this Agreement or other plan or agreement that
would constitute a “parachute payment” within the meaning of Section 280G of the
Code, less (ii) the amount of federal income tax payable with respect to the
payments and benefits described in clause (i) above calculated at the maximum
marginal income tax rate for each year in which such payments and benefits shall
be paid to Executive (based upon the rate in effect for such year as set forth
in the Code at the time of the first payment of the foregoing), less (iii) the
amount of excise tax imposed with respect to the payments and benefits described
in clause (i) above by Section 4999 of the Code. Any limitation under this
Section 5(i) of Executive’s entitlement to payments shall be made in the manner
and in the order directed by Executive.

  SECTION 6.            COVENANTS BY EXECUTIVE

(a) Company Property. Upon the termination of Executive’s employment for any
reason, Executive shall promptly return all Company Property which had been
entrusted or made available to Executive by the Company. “Property” means all
records, files, memoranda, communication, reports, price lists, plans for
current or prospective business operations, customer lists, drawings, plans,
sketches, keys, codes, computer hardware and software and other property of any
kind or description prepared, used or possessed by Executive during Executive’s
employment by the Company (and any duplicates of any such Property) together
with any and all information, ideas, concepts, discoveries, processes,
intellectual property, inventions and the like conceived, made, developed or
acquired at any time by Executive individually or with others during Executive’s
employment which relate to the Company or its products or services or
operations.

 

13



--------------------------------------------------------------------------------

(b) Trade Secrets. Executive agrees that Executive shall hold in a fiduciary
capacity for the benefit of the Company and shall not directly or indirectly use
or disclose any Trade Secret that Executive may have acquired during the term of
Executive’s employment by the Company for so long as such information remains a
Trade Secret. “Trade Secret” means information, including, but not limited to,
technical or non-technical data, a formula, a pattern, a compilation, a program,
a device, a method, a technique, a drawing or a process that (1) derives
economic value, actual or potential, from not being generally known to, and not
being generally readily ascertainable by proper means by, other persons who can
obtain economic value from its disclosure or use and (2) is the subject of
reasonable efforts by the Company to maintain its secrecy. This Section 6(b) is
intended to provide rights to the Company which are in addition to, not in lieu
of, those rights the Company has under the common law or applicable statutes for
the protection of trade secrets.

(c) Confidential Information. During the Employment Term and continuing
thereafter indefinitely, Executive shall hold in a fiduciary capacity for the
benefit of the Company, and shall not directly or indirectly use or disclose,
any Confidential Information that Executive may have acquired (whether or not
developed or compiled by Executive and whether or not Executive is authorized to
have access to such information) during the term of, and in the course of, or as
a result of Executive’s employment by the Company without the prior written
consent of the Board of Directors unless and except to the extent that such
disclosure is (i) made in the ordinary course of Executive’s performance of his
duties under this Agreement or (ii) required by any subpoena or other legal
process (in which event Executive will give the Company prompt notice of such
subpoena or other legal process in order to permit the Company to seek
appropriate protective orders). “Confidential Information” means any secret,
confidential or proprietary information possessed by the Company or any of its
subsidiaries or affiliates, including, without limitation, trade secrets,
customer or supplier lists, details of client or consultant contracts, current
and anticipated customer requirements, pricing policies, price lists, market
studies, business plans, operational methods, marketing plans or strategies,
advertising campaigns, information regarding customers or suppliers, computer
software programs (including object code and source code), data and
documentation data, base technologies, systems, structures and architectures,
inventions and ideas, past current and planned research and development,
compilations, devices, methods, techniques, processes, financial information and
data, business acquisition plans and new personnel acquisition plans and the
terms and conditions of this Agreement that has not become generally available
to the public.

(d) Non-Competition. Executive recognizes that his duties will entail the
receipt of Trade Secrets and Confidential Information as defined in this
Section 6. Those Trade Secrets and Confidential Information have been developed
by the Company at substantial cost and constitute valuable and unique property
of the Company. Accordingly, the Executive acknowledges that protection of Trade
Secrets and Confidential Information is a legitimate business interest.
Executive

 

14



--------------------------------------------------------------------------------

agrees not to compete with the Company during the Employment Term and for a
reasonable and limited period thereafter. Therefore, during the Employment Term
and during the Non-compete Period, the Executive shall not have an investment of
$100,000.00 or more in a Competing Business (as defined herein) and shall not
render personal services to any such Competing Business in any manner,
including, without limitation, as owner, partner, director, trustee, officer,
employee, consultant or advisor thereof. If the Executive shall breach the
covenants contained in this Non-Competition provision, the Company shall have no
further obligation to make any payment to the Executive pursuant to this
Agreement and may recover from the Executive all such damages as it may be
entitled to at law or in equity. In addition, the Executive acknowledges that
any such breach is likely to result in irreparable harm to the Company. The
Company shall be entitled to specific performance of the covenants in this
Section 6, including entry of a temporary restraining order in state or federal
court, preliminary and permanent injunctive relief against activities in
violation of this Section 6, or both, or other appropriate judicial remedy, writ
or order, in addition to any damages and legal expenses which the Company may be
legally entitled to recover. Executive acknowledges and agrees that the
covenants in this Section 6 shall be construed as agreements independent of any
other provision of this Agreement or any other agreement between the Company and
Executive, and that the existence of any claim or cause of action by Executive
against the Company, whether predicated upon this Agreement or any other
agreement, shall not constitute a defense to the enforcement by the Company of
such covenants. The provisions of this subsection (d) shall not be applicable to
Executive if Executive is terminated from employment without Cause or the
Executive resigns from employment for Good Reason

(e) Non-Solicitation. During the Employment Term and for a period of two years
after the Termination Date (such period is referred to as the “No Recruit
Period”), the Executive will not solicit, either directly or indirectly, any
person that he knows or should reasonably know to be an employee of the Company,
whether any such employees are now or hereafter through the No Recruit Period so
employed or engaged to terminate their employment with the Company. The
foregoing is not intended to limit any legal rights or remedies that any
employee of the Company may have under common law with regard to any
interference by Executive at any time with the contractual relationship the
Company may have with any of its employees.

(f) Reasonable and Continuing Obligations. Executive agrees that Executive’s
obligations under this Section 6 are obligations which will continue beyond the
date Executive’s employment terminates and that such obligations are reasonable,
fair and equitable in scope. The terms and duration are necessary to protect the
Company’s legitimate business interests and are a material inducement to the
Company to enter into this Agreement. Executive further acknowledges that the
consideration for this Section 6 is his employment or continued employment.
Executive will not be paid any additional compensation during this Restricted
Period for application or enforcement of the restrictive covenants contained in
this Section 6.

 

15



--------------------------------------------------------------------------------

(g) Work Product. The term “Work Product” includes any and all information,
programs, concepts, processes, discoveries, improvements, formulas, know-how and
inventions, in any form whatsoever, relating to the business or activities of
the Company, or resulting from or suggested by any work developed by the
Executive in connection with the Company, or by the Executive at the Company’s
request. Executive acknowledges that all Work Product developed during the Term
is property of the Company and accordingly, Executive does hereby irrevocably
assign all Work Product developed by the Executive to the Company and agrees:
(a) to assign to the Company, free from any obligation of the Company to the
Executive, all of the Executive’s right, title and interest in and to Work
Product conceived, discovered, researched, or developed by the Executive either
solely or jointly with others during the term of this Agreement and for three
(3) months after the termination or nonrenewal of this Agreement; and (b) to
disclose to the Company promptly and in writing such Work Product upon the
Executive’s acquisition thereof.

  SECTION 7.            MISCELLANEOUS

(a) Notices. Notices and all other communications shall be in writing and shall
be deemed to have been duly given when personally delivered or when mailed by
United States registered or certified mail. Notices to the Company shall be sent
to:

STEIN MART, INC

Attention: General Counsel

1200 Riverplace Boulevard, 10th Floor

Jacksonville, FL 32207

Facsimile: (904) 346-1297

Notices and communications to Executive shall be sent to the address Executive
most recently provided to the Company.

(b) No Waiver. No failure by either the Company or Executive at any time to give
notice of any breach by the other of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of any
provisions or conditions of this Agreement.

(c) Governing Law. This Agreement shall be governed by Florida law without
reference to the choice of law principles thereof.

 

16



--------------------------------------------------------------------------------

(d) Assignment. This Agreement shall be binding upon and inure to the benefit of
the Company and any successor in interest to the Company or any segment of such
business. The Company may assign this Agreement to any affiliate or successor
that acquires all or substantially all of the assets and business of the Company
or a majority of the voting interests of the Company. The Company will require
any successor (whether direct or indirect, by operation of law, by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of Company) to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean Company as defined above and, unless the context
otherwise requires, any successor to its business and/or assets as aforesaid
which assumes and agrees to perform this Agreement by operation of law, or
otherwise. Executive’s rights and obligations under this Agreement are personal
and shall not be assigned or transferred.

(e) Other Agreements. This Agreement replaces and merges any and all previous
agreements and understandings regarding all the terms and conditions of
Executive’s employment relationship with the Company, and this Agreement
constitutes the entire agreement between the Company and Executive with respect
to such terms and conditions.

(f) Amendment. No amendment to this Agreement shall be effective unless it is in
writing and signed by the Company and by Executive.

(g) Invalidity and Severability. If any part of this Agreement is held by a
court of competent jurisdiction to be invalid or otherwise unenforceable, the
remaining part shall be unaffected and shall continue in full force and effect,
and the invalid or otherwise unenforceable part shall be deemed not to be part
of this Agreement.

(h) Litigation. In the event that either party to this Agreement institutes
litigation against the other party to enforce his or its respective rights under
this Agreement, each party shall pay its own costs and expenses incurred in
connection with such litigation. As a material part of the consideration for
this Agreement, BOTH PARTIES HERETO WAIVE ANY RIGHT TO A TRIAL BY A JURY in the
event of any litigation arising from this Agreement. All legal actions arising
out of or connected with this Agreement must be instituted solely in the Circuit
Court of Duval County, Florida, or in the Federal District Court for the Middle
District of Florida, Jacksonville Division, and all parties hereto do hereby
agree to submit to the exclusive personal jurisdiction of such courts. Each of
the parties hereby expressly and irrevocably submits to the jurisdiction of such
courts for the purposes of any such action and expressly and irrevocably waives,
to the fullest extent permitted by law, any objection which it may have or
hereafter may have to the laying of venue of any such action brought in any such
court and any claim that any such action has been brought in an inconvenient
forum.

 

17



--------------------------------------------------------------------------------

(i) Counterparts. This Agreement may be executed in counterparts each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement
effective as of the Effective Date.

 

STEIN MART, INC.       EXECUTIVE

By:

 

/s/ David H. Stovall, Jr.

     

/s/ D. Hunt Hawkins

Name:

  David H. Stovall, Jr.       David H. Hawkins

Title:

 

President and Chief Executive Officer

     

Date:

 

September 13, 2011

     

Date: September 13, 2011

 

18



--------------------------------------------------------------------------------

SCHEDULE A

BENEFITS

 

1.

Retirement Plan/Life Insurance/AD&D

The Executive shall be entitled to participate in all retirement plans and will
be entitled to life insurance and AD&D benefits which other senior executives of
the Company or affiliates of the Company are eligible.

 

2.

Long-Term Disability

The Executive shall be entitled to participate in all Long-Term and Life Time
Disability plans which other senior executives of the Company or affiliates of
the Company are eligible.

 

3.

Medical/Dental Benefits

The Executive shall be entitled to medical/dental benefits which other senior
executives of the Company or affiliates of the Company are eligible.

 

A-1